Citation Nr: 0211257	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-10 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for gastritis, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty for a period in excess of 
six years concluding in November 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Washington, 
DC, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for gastritis, and assigned a 10 percent 
rating for that disability.  In the same decision, the RO 
denied service connection for a hiatal hernia and 
gastroesophageal reflux disease.

In an April 2000 substantive appeal on the issues of ratings 
for gastritis and for a knee disability, the veteran asserted 
that his disorder of chronic gastritis had been incorrectly 
diagnosed.  He stated that he had been diagnosed with a 
hiatal hernia of the esophagus, and that he understood that a 
hiatal hernia was a condition that could go undetected for 
years.  These statements by the veteran can be interpreted as 
a notice of disagreement with the denial in the June 1999 
rating decision of service connection for a hiatal hernia and 
gastroesophageal reflux disease.  The veteran's appeal of the 
decision on that issue is therefore referred to the RO for 
appropriate action.  The Board will address the appeal of the 
initial rating for gastritis.


FINDING OF FACT

The veteran's gastritis is manifested by chronic symptoms of 
tenderness, heartburn, diarrhea, and vomiting, without 
gastroscopic evidence of areas of erosion or ulceration.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for gastritis have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 
7307 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that a recently enacted law, the Veteran's 
Claims Assistance Act (VCAA), and its implementing 
regulations, essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45620 et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 3.159, and 
3.326).  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  The VCAA and its 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See id.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for a higher rating for gastritis.  The veteran's 
claims file contains his service medical records, and records 
of VA and private post-service medical examinations and 
treatment.  

The veteran's representative has asserted that the 
examination for VA in November 2001 was inadequate.  An 
increase in the evaluation for gastritis turns on whether the 
veteran has hemorrhages, or ulcerated or eroded areas.  The 
recent medical evidence answers these questions.  Therefore, 
the Board finds the examination to be adequate.

The record also shows that the veteran has received the 
required notices.  VA provided the veteran and his 
representative with the May 1999 rating decision, a February 
2000 statement of the case (SOC), and a February 2002 
supplemental statement of the case (SSOC), and an April 2002 
letter describing the affect of the VCAA.  These documents 
together relate the law and regulations that govern the 
veteran's claim.  The documents list the evidence considered 
and the reasons for the determinations made regarding the 
claim.  The April 2002 letter specifically advised the 
veteran of what evidence was needed to substantiate the 
claim, and of what evidence he was responsible for obtaining.

The RO has provided all required notices, obtained all 
reported treatment records, and provided needed examinations.  
There is, therefore, no reasonable possibility that further 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A

II.  Rating for Gastritis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2001).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (2001).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in the claimant's 
favor.  38 C.F.R. § 4.3 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in appeals from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  If 
the facts show changes in the degree of disability over time, 
VA may assign "staged" ratings, i.e., a series of ratings 
for different segments of time that are higher or lower 
consistent with the level of disability shown for each 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under VA's rating schedule, gastritis is evaluated under 
Diagnostic Code 7307.  That code provides for evaluating 
gastritis identified by gastroscope as follows:

Chronic; with severe hemorrhages, or 
large ulcerated or eroded 
areas......................................60 percent

Chronic; with multiple small eroded or 
ulcerated areas, and 
symptoms....................................30 percent

Chronic; with small nodular lesions, and 
symptoms.........................................10 percent
38 C.F.R. § 4.114, Diagnostic Code 7307 (2001).

The RO granted service connection for gastritis effective 
from April 1998.

On examination in January 1999, the veteran reported 
symptoms, present since the early 1980s, of heartburn, 
diarrhea, and vomiting when eating too much.  He reported 
that he had been diagnosed with reflux esophagitis in 1993, 
and with a hiatal hernia in March 1994.  He reported the 
medications that he was taking.  The examiner noted that the 
veteran's epigastrium was tender on palpation.  The examiner 
noted that March 1994 upper gastrointestinal x-rays showed 
coarse, thickened mucosal folds, with no evidence of shallow 
erosions, ulcers, or polypoid lesions.  The examiner's 
impression was chronic gastritis and hiatal hernia requiring 
continuous three-substance medication.

In October 2000, the veteran had a private 
gastroenterological consultation.  Abdominal endoscopy 
revealed slight irritation of the lower esophagus, with a 
gaping cardia.  There was finely spotted reddening of the 
antrum's mucous membrane.  The remaining mucous membrane of 
the stomach and duodenum was unremarkable.  Helicobacter was 
positive.  The examiner diagnosed Helicobacter gastritis, 
distal irritation of the esophagus, and cardia insufficiency, 
with an ulcer condition ruled out.

On examination in November 2001, the veteran reported an 
increase in his symptoms of heartburn, diarrhea, and vomiting 
when eating too much.  He related that he now had heartburn 
thirty minutes after eating.  He also reported that, if he 
ate after 8:00 p.m., he had reflux with a strong acid smell 
and taste and particles in the mouth.  He noted that when he 
vomited, the symptoms subsided.  He further reported that the 
symptoms were best controlled when by lying on his right 
side, and that the symptoms started again if he laid on his 
back or left side.  He reported the medications that he was 
taking.  On examination, the epigastric triangle was tender 
on palpation.  

The examiner reviewed the October 2000 endoscopy report.  The 
examiner's impression was chronic gastritis and hiatal hernia 
requiring continuous three-substance medication, and that the 
condition was the same as was diagnosed earlier.  The 
examiner noted that the increase in the veteran's gastric 
symptoms was to be explained predominantly by inappropriate 
medication for his orthopedic complaints.

The medical records indicate that the veteran's gastritis is 
manifested by ongoing symptoms of tenderness, heartburn, 
diarrhea, and vomiting.  Endoscopy has revealed reddening of 
the interior of the stomach, but neither x-rays nor endoscopy 
have shown evidence of areas of erosion or ulceration.  There 
have been no reported hemorrhages.  While an increase in 
symptoms has been reported, none of the findings necessary 
for a 30 or 60 percent evaluation have been noted.  Without 
findings of areas erosion or ulceration, the manifestations 
of the veteran's gastritis do not meet the criteria for a 
rating higher than the 10 percent that is currently assigned.  
The Board concludes, therefore, that the preponderance of the 
evidence is against a rating higher than 10 percent.

The medical evidence does not show manifestations of 
gastritis that would warrant a rating higher than 10 percent 
at any time since service connection for gastritis was 
established effective in April 1998.  Therefore, the evidence 
does not warrant the assignment of staged ratings.

VA regulations at 38 C.F.R. § 3.321(b)(1), provide that, in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In this case, the veteran has not asserted, nor 
is there any other evidence suggesting that the veteran's 
gastritis produces marked interference with employment.  The 
gastritis has not necessitated any, let alone frequent, 
periods of hospitalization.  The Board finds that the 
criteria of the regular rating schedule are adequate to 
evaluate the gastritis, and that referral for consideration 
of an extraschedular rating is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for gastritis, for any period since the initial grant of 
service connection, is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

